                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    GLEN MCCANN and ESTERA MCCANN,                       CASE NO. C20-0807-JCC
      individually and the marital community
10
      comprised thereof,                                   MINUTE ORDER
11
                             Plaintiffs,
12           v.

13    STATE FARM FIRE AND CASUALTY
      COMPANY, a foreign corporation,
14

15                           Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the notice of settlement filed by Plaintiffs (Dkt.

20   No. 25). According to the notice, the parties have agreed to settle all claims asserted in this

21   lawsuit. (Id.) Within 60 days of the date of this order, the parties must file a stipulated dismissal

22   or a joint status report. The Clerk is DIRECTED to vacate the trial date and case management

23   deadlines, terminate all pending motions, and statistically close this case pending the parties’

24   completion of the settlement.

25   //

26   //


     MINUTE ORDER
     C20-0807-JCC
     PAGE - 1
 1        DATED this 27th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0807-JCC
     PAGE - 2
